

SHENGKAI INNOVATIONS, INC.
No. 27, Wang Gang Road,
Jin Nan (Shuang Gang) Economic and
Technology Development Area
Tianjin, People’s Republic of China 300350  
 

Ms. Guo Chuanye

             
November 24, 2010

 

Re:        Shengkai Innovations, Inc. Trade Secrets


Dear Ms. Guo Chuanye:


As you may be aware, Shengkai Innovations, Inc. (the “Company”) is conducting a
stock offering.  In connection with that stock offering, the Company is
documenting certain assets used by the Company, including the “recipe” to the
unique method for creating structural ceramic valves referred to in that certain
Preliminary Prospectus Supplement of the Company dated November 18, 2010 (the
“Company Product Recipe”).  This Company Product Recipe is of strategic
importance to the Company and is commercially sensitive information, the
disclosure or unauthorized use of which could materially impact the Company in a
negative manner.
 
We know that you have agreed to treat the Company Product Recipe as confidential
and proprietary information, and have not disclosed or discussed this
information with anyone, other than your son and his wife, both of whom are
officers of the Company.  We ask that you formalize that agreement to treat the
Company Product Recipe as confidential information in accordance with the
provisions of this letter agreement and to take or abstain from taking certain
other actions hereinafter set forth.
 
You agree that the Company Product Recipe will be kept confidential (and not
disclosed in any manner to any other person or entity) by you from the date
hereof; provided, however, that the Company Product Recipe may be disclosed by
you to the extent required by subpoena or by an order of a court, or a
governmental or administrative body.  In the event of any such subpoena or
order, you agree to use your best efforts to notify the Company of any such
required disclosure as early as practicable, and to cooperate with the efforts
of the Company (at the Company’s expense) to avoid the necessity of such
disclosure or to obtain a protective order.
 
You also agree to inform the Company upon becoming aware that Company Product
Recipe has been disclosed, and to use your best efforts at the Company’s request
and expense to limit the scope of any such disclosure.
 

 
 

--------------------------------------------------------------------------------

 
 
Upon the request of the Company at any time, you agree to destroy any written or
electronic records, notes or other materials containing the Company Product
Recipe, and that you will not retain any copy thereof. Notwithstanding the
destruction of such materials, you will continue to be bound by your obligations
of confidentiality and other obligations hereunder.


The provisions of this letter agreement shall remain in full force and effect
with respect to the Company Product Recipe until the date such Company Product
Recipe ceases to be treated as confidential and proprietary information by the
Company.
 
Please confirm that the foregoing is in accordance with your understanding by
signing and returning to the Company the enclosed copy of this letter, which
shall become a binding agreement upon our receipt.



 
Sincerely,
     
Shengkai Innovations, Inc.
     
By:  
/s/ Wang Chen
 
Name: Wang Chen
 
Title:  Chief Executive Officer



Accepted and agreed as of
 
the date first written above:
       
By:  
/s/ Guo Chuanye
 
Name: Guo Chuanye
 

 
 
 

--------------------------------------------------------------------------------

 